DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered.
 	Receipt is acknowledged of an amendment, filed 6/21/2022, in which claim 41 was amended, and claims 67-98 were newly added.  Claims 41-53, 55-61 and 63-68 are pending and under consideration.

Information Disclosure Statement
Receipt of information disclosure statements is acknowledged.  The signed and initialed PTO-1449s have been mailed with this action.

Specification
The substitute specification, filed 6/21/2022, has been entered.

Claim Objections
Claim 46 is objected to because of the following informalities:  the phrase “wherein the at least one target region” should be amended to recite “wherein at least one target region” to improve the grammar of the claim.  Appropriate correction is required.
Claim 47 is objected to because of the following informalities:  it would be preferable to use the word “increased” in place of “induced” so that consistent claim terminology is used.  Appropriate correction is required.
Claim 58 is objected to because of the following informalities:  it would be preferable to use the word “increased” in place of “induced” so that consistent claim terminology is used.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 67 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 67 depends from claim 41 and recites, “wherein the gene expression is increased in the mammalian cell without the use of a chromatin modifying drug having an activity selected from the group consisting of histone acetyltransferase, histone deacetylase, histone methyltransferase, and histone kinase activity.”  Claim 41 recites, “wherein the gene expression is increased in the mammalian cell without the use of a chromatin modifying drug.”  The dependent claim is broader in scope and does not include all of the limitations of the independent claim.  The dependent claim excludes a smaller subset of drugs, and does not include the limitation that all drugs are excluded.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 68 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 67 depends from claim 41 and recites, “wherein the gene expression is increased in the mammalian cell without the use of a chromatin modifying drug having an activity selected from the group consisting of histone acetyltransferase, histone deacetylase, histone methyltransferase, histone kinase activity, and ATP-dependent chromatin remodeling activity.”  Claim 41 recites, “wherein the gene expression is increased in the mammalian cell without the use of a chromatin modifying drug.”  The dependent claim is broader in scope and does not include all of the limitations of the independent claim.  The dependent claim excludes a smaller subset of drugs, and does not include the limitation that all drugs are excluded.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments - 35 USC § 112
	The rejection of claims 41-53, 55, 64 and 66 under U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 6/21/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 67 and 68 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Bultmann et al (WO 2012/136476 A1, cited in a prior action; see the entire reference).  This rejection was made over claim 41 in the Office action mailed 3/21/2022 and has now been applied to new claims 67 and 68. 
Regarding claims 67 and 68, Bultmann et al teach a method of activating expression of a target gene in a cell involving the treatment with at least one transcription activator like effector (TALE) polypeptide and with at least one epigenetic inhibitor substance (e.g., Abstract; page 1, 1st paragraph; page 6, 1st paragraph).  The phrase “at least one” is composed of one, or two or more.  Thus, the disclosure of “at least one” anticipates the claimed range, because Bultmann et al disclose an overlapping range with sufficient specificity.  Bultmann et al teach the method where the TALE polypeptides are designed to bind to any genomic sequence and activate individual mammalian genes (e.g., page 15, last paragraph).  Bultmann et al teach the method where the cell is a mammalian cell, such as a human cell (e.g., page 11, 6th paragraph; page 15, last paragraph).  Bultmann et al exemplify the activation of expression of a silenced Oct4 gene in mammalian OGESC-derived NSCs transfected in vitro with a construct expressing TALE polypeptide T-83 comprising repeat variable diresidue region capable of binding the Oct4 gene, mCherry reporter, VP16 activation domain, and NLS (e.g., pages 13-14).  Bultmann et al teach that silencing is indicative of heterochromatin (i.e., non-open chromatin) (e.g., page 7, 6th full paragraph), and the administration of the epigenetic inhibitor substance overcomes the fact that the gene is silenced and allows for activation of expression by the TALE protein (e.g., page 4, 1st full paragraph).  Bultmann et al teach the inhibitor substance has a DNA methyltransferase inhibitor activity and is a compound that is a nucleoside analogue, such as 5-azacytidine, 5-aza-2’-deoxycytidine, 5-fluoro-2’-deoxycytidine, 5,6-dihydro-5-azacytidine, and/or zebularine; and/or non-nucleoside analogs (e.g., paragraph bridging pages 4-5; page 10, 2nd, 3rd and 8th paragraphs; page 15).

Response to Arguments - 35 USC § 102
The rejection of claims 41-48, 52 and 64 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Bultmann et al has been withdrawn in view of Applicant’s amendment to the claims.
With respect to the rejection of claims 67 and 68 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Bultmann et al, Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive.
The response notes that independent claim 41 has been amended to exclude all chromatin modifying drugs.  The response asserts that one would have considered the DNA methylation inhibitors of Bultmann et al to be chromatin modifying drugs.  The response does not provide specific remarks addressing the patentability of new claims 67 and 68.
This argument is not found persuasive.  Dependent claim 67 and 68 no longer exclude all of the drugs that are excluded by the independent claim.  Claims 67 and 68 allow for the use of the DNA methylation inhibitors of Bultmann et al.  Thus, the rejection has been applied to new claims 67 and 68.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 41-52, 64, 67 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Gregory et al (US Patent Application Publication No. 2011/0301073 A1, cited on the IDS filed 11/8/2017; see the entire reference) in view of Katzen et al (US Patent Application Publication No. 2013/0274129, cited on the IDS filed 11/8/2017; see the entire reference), and Joung et al (US Patent No. 9,890,364 B2, cited in a prior action; see the entire reference).  This is a new rejection, necessitated by the amendment filed 6/21/2022.
Regarding claims 41, 47, 49, 67 and 68, Gregory et al teach a method of modulating expression of a target gene in a mammalian cell, comprising contacting first and second target sites in the target gene in the cell with first and second engineered TALE fusion proteins capable of activating expression (e.g., paragraphs [0024], [0025], [0027], [0031], [0075], [0077], [0078] and [0082]).  The method of Gregory et al does not use a chromatin modifying drug.  Gregory et al teach that if the target site is not present in an accessible region of cellular chromatin, one or more accessible regions can be generated according to the method of WO 01/83793 (e.g., paragraph [0153]).  
Regarding claims 42-44, Gregory et al teach the method where the first and second target sites are separated by 1 to 20 or even more base pairs, such as 1 and 100 base pairs (e.g., paragraphs [0025] and [0120]).
Regarding claim 45, Gregory et al teach that in some embodiments the target site bound by the TALE-fusion protein is present in an accessible region of cellular chromatin (e.g., paragraph [0153]).  
Regarding claim 46, Gregory et al teach the method where the TALE fusion protein binds to a region upstream of, or adjacent to, a transcription initiation site of the gene (e.g., paragraph [0031]).  A site adjacent to a transcription initiation site would be located within 1000 base pairs of the transcription start site of the gene.
Regarding claim 48, Gregory et al teach the method where the TALE fusion proteins both comprise VP16 activation domains (e.g., paragraphs [0078] and [0275]).
Regarding claims 50 and 64, Gregory et al teach the use of activation domains including VP16, and VP64 among others (e.g., paragraph [0150]).  Gregory et al teach the selection of a variety of different domains from a variety of different components, including activator domains (e.g., paragraph [0155]).
	Regarding claim 51, Gregory et al teach the method where the TALE fusion protein binds to a region upstream of, or adjacent to, a transcription initiation site of the gene (e.g., paragraph [0031]).  Gregory et al teach that region of interest may be up to 2,000 nucleotide pairs in length, which would encompass a region 550-1000 base pairs upstream of the transcription initiation site of the gene (e.g., paragraph [0123]).
Regarding claim 52, Gregory et al teach the method where the mammalian cell is a human cell (e.g., paragraphs [0019], [0039] and [0203]).  
	Gregory et al do not teach the method where at least one target region in the target gene is within a non-open chromatin region.
Katzen et al teach the introduction of two or more TAL effectors into a mammalian cell to activate expression of a gene (e.g., paragraphs [0009], [0140], [0141], [0344], [0345], [0556] and [0563]).  Katzen et al teach method where the TAL effectors comprise activation domains such as VP16 or VP64 (e.g., paragraph [0345]).  Katzen et al teach that two activators may work together synergistically (e.g., paragraph [0345]).  Katzen et al teach activation of at least 1-fold (e.g., paragraph [0345]; Fig. 33B).  Katzen et al teach the method where the TAL effectors further comprise an epigenetic modification domain, such as a DNA methyltransferase (DNA-MT) or DNA demethylase (e.g., MBD2b), in addition to the VP16 or VP64 activation domain (e.g., paragraphs [0349]-[0351]).  Katzen et al teach that combining these activities in one molecule allows demethylation of a methylated promoter region by the activity of the epigenetic modifier and subsequent activation of the promoter by the fused activator moiety in an efficient manner (e.g., paragraph [0352]).   Katzen et al teach that activation of endogenous genes is a key application for TAL effectors (e.g., paragraph [0351]).  Katzen et al teach that genes may be silenced by epigenetic modification such as methylation, acetylation and sequestration of the promoter region into heterochromatin (i.e., non-open chromatin) and to use a demethylase in combination with the activation domain of VP16 or VP64 to overcome the sequestration of the promoter region in heterochromatin (e.g., paragraph [0351]).  Katzen et al teach that fusion of a TAL to an epigenetic modifier along with an activation domain overcomes the challenge of activating expression from heterochromatic regions (e.g., paragraph [0351]).  Further, Katzen et al teach that DNA is usually methylated by DNA methyltransferase at the C5 position of cytosine often in the context of a CpG dinucleotide motif, resulting in 5-methylcytosine), where genes with methylated promoters are transcriptionally silent (e.g., paragraph [0202]).
Joung et al teach that Tet1 is an enzyme that catalyzes the conversion of 5-methylcytosine (5mC) to 5-hydroxymethylcytosine (5hmC) (e.g., column 1, lines 29-31).  Joung et al teach fusion proteins comprising an engineered custom DNA-binding domain, such as an engineered transcription activator-like (TAL) effector repeat array, fused to a protein capable of catalyzing hydroxylation of methylated cytosines in DNA in cells, such as a catalytic domain of Tet1, Tet2 or Tet3 (e.g., column 1, line 53 to column 2, line 12; column 5, line 9 to column 6, line 36; column 8, lines 25-62).  Joung et al teach using the fusion protein to reduce methylation of a selected DNA sequence in mammalian cell by contacting the cell with the fusion protein, where the DNA-binding domain binds to a target sequence within 20 bp to 10 kb of methylated cytosines in DNA (e.g., column 2, lines 13-43; column 9, lines 44-59).  Joung et al teach using a plurality of fusion proteins that all target positions on the same gene (e.g., column 12, lines 13-18).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gregory et al to include a catalytic domain of Tet1, Tet2 or Tet3 of Joung et al in the fusion protein of Gregory et al for the activation of expression of genes present in non-open chromatin as taught by Katzen et al.  Gregory et al teach it is within the ordinary skill in the art to use TALE-TFs to activate expression and Katzen et al teach that it is within the skill of the art to activate expression of genes in non-open chromatin regions with TALE-TFs that further comprise an epigenetic modification domain, such as an epigenetic modification domain that results in demethylation of a methylated promoter region.  Katzen et al teach that promoter methylation is 5mC methylation, and Joung et al teach that a catalytic domain of Tet1, Tet2 or Tet3 reduces 5mC methylation of promoter regions.  Further, Joung et al teach that a catalytic domain of Tet1, Tet2 or Tet3 can be fused to a TALE DNA-binding domain.  Thus, one would have had reasonable expectation of success in fusing a catalytic domain of Tet1, Tet2 or Tet3 to the TALE transcriptional activator of Gregory et al to result in the reduction of methylation at a promoter region of a gene present in non-open chromatin to allow for gene expression.
One would have been motivated to make such a modification in order to receive the expected benefit of expanding the utility of TALE-TFs to genes present in non-open chromatin for as taught by Katzen et al.  

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Gregory et al (US Patent Application Publication No. 2011/0301073 A1, cited on the IDS filed 11/8/2017; see the entire reference) in view of Katzen et al (US Patent Application Publication No. 2013/0274129, cited on the IDS filed 11/8/2017; see the entire reference), and Joung et al (US Patent No. 9,890,364 B2; see the entire reference), as applied to claims 41-52, 64, 67 and 68 above, and further in view of Lund et al (Journal of Molecular Biology, Vol. 340, pages 599-613, 2004, cited on the IDS filed 11/8/2017; see the entire reference).  This is a new rejection, necessitated by the amendment filed 6/21/2022.
The combined teachings of Gregory et al, Katzen et al and Joung et al are described above and applied as before.
Gregory et al, Katzen et al and Joung et al do not teach the method where the target gene is ERBB2.
Lund et al teach an artificial zinc finger transcription factor comprising an activation domain, which was able to up-regulate expression and which bound to a closed chromatin region in an ErbB-2 gene as determined by DNase I hypersensitivity mapping (e.g., page 606, paragraph bridging columns; page 608, right column, full paragraph; Figs. 3e and 5).  Lund et al teach that the disclosed strategy for identification of transcription factors and sites amenable to transcriptional regulation in a particular cell type holds potential for the rapid preparation of transcription factors for the characterization of genes (e.g., page 609, right column, 1st full paragraph).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Gregory et al, Katzen et al and Joung et al to substitute the generic target gene with the ERBB2 gene as the target gene, because Gregory et al, Katzen et al and Joung et al are directed to using TALE fusion proteins to induce expression of a target gene, and Lund et al teach it is within the ordinary skill in the art to use artificial transcription factors to induce expression the ERBB2 gene in a region of non-open chromatin.  One would have made such a substitution in order to achieve the predictable result of inducing ERBB2 expression for the purpose of characterizing the ERBB2 gene.  

Claims 41-53, 64, 67 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Gregory et al (US Patent Application Publication No. 2011/0301073 A1, cited on the IDS filed 11/8/2017; see the entire reference) in view of Lund et al (Journal of Molecular Biology, Vol. 340, pages 599-613, 2004, cited on the IDS filed 11/8/2017; see the entire reference).  This is a new rejection, necessitated by the amendment filed 6/21/2022.
Regarding claims 41, 47, 49, 67 and 68, Gregory et al teach a method of modulating expression of a target gene in a mammalian cell, comprising contacting first and second target sites in the target gene in the cell with first and second engineered TALE fusion proteins capable of activating expression (e.g., paragraphs [0024], [0025], [0027], [0031], [0075], [0077], [0078] and [0082]).  Gregory et al do not teach the use of a chromatin modifying drug.  
Regarding claims 42-44, Gregory et al teach the method where the first and second target sites are separated by 1 to 20 or even more base pairs, such as 1 and 100 base pairs (e.g., paragraphs [0025] and [0120]).
Regarding claim 45, Gregory et al teach that in some embodiments the target site bound by the TALE-fusion protein is present in an accessible region of cellular chromatin (e.g., paragraph [0153]).  
Regarding claim 46, Gregory et al teach the method where the TALE fusion protein binds to a region upstream of, or adjacent to, a transcription initiation site of the gene (e.g., paragraph [0031]).  A site adjacent to a transcription initiation site would be located within 1000 base pairs of the transcription start site of the gene.
Regarding claim 48, Gregory et al teach the method where the TALE fusion proteins both comprise VP16 activation domains (e.g., paragraphs [0078] and [0275]).
Regarding claims 50 and 64, Gregory et al teach the use of activation domains including VP16, and VP64 among others (e.g., paragraph [0150]).  Gregory et al teach the selection of a variety of different domains from a variety of different components, including activator domains (e.g., paragraph [0155]).
	Regarding claim 51, Gregory et al teach the method where the TALE fusion protein binds to a region upstream of, or adjacent to, a transcription initiation site of the gene (e.g., paragraph [0031]).  Gregory et al teach that region of interest may be up to 2,000 nucleotide pairs in length, which would encompass a region 550-1000 base pairs upstream of the transcription initiation site of the gene (e.g., paragraph [0123]).
Regarding claim 52, Gregory et al teach the method where the mammalian cell is a human cell (e.g., paragraphs [0019], [0039] and [0203]).  
	Gregory et al do not teach the method where at least one target region in the target gene is within a non-open chromatin region.
Lund et al teach an artificial zinc finger transcription factor comprising an activation domain, which was able to up-regulate expression and which bound to a closed chromatin region in an ErbB-2 gene as determined by DNase I hypersensitivity mapping (6Fn-369; e.g., page 606, paragraph bridging columns; page 608, right column, full paragraph; Figs. 3e and 5).  Lund et al teach additional zinc finger transcription factors that activated expression by binding within a DNase I hypersensitive region (open chromatin) of the ErbB-2 promoter: 1A, 8A, 9A, 11 and 16 (e.g., page 604, paragraph bridging columns; page 608, right column, full paragraph; Table 2).  Lund et al teach that site -369 of the ErbB-2 promoter is a site from which activation and repression can be coordinated (e.g., paragraph bridging pages 608-609).  Lund et al teach that the P/PMR mirror repeat region of the ErbB-2 promoter is an accessible region to binding, and the sites TAGGAGGTG, GAGAAGGAG, TAGGAGGGA, GAGGAGAAG, and TAGGAGGGG specifically support binding in this region (e.g., page 604, paragraph bridging columns; Tables 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modulating expression of a target gene in a mammalian cell, comprising contacting first and second target sites in the target gene in the cell with first and second engineered TALE fusion proteins capable of activating expression of Gregory et al to substitute the generic target sites of Gregory et al with the specific sites taught by Lund et al, including the targeting of the -369 site along with one or more of a 1A, 8A, 9A, 11 and 16 site.  Lund et al teach that the -369 site is not in a DNase I hypersensitive region but can still be bound by an artificial transcription factor to induce activation of endogenous ErbB-2.  One would have made such a substitution in order to achieve the predictable result of using target sites capable of inducing ERBB2 expression for the purpose of characterizing the ERBB2 gene.  

Claim 66 is rejected under 35 U.S.C. 103 as being unpatentable over Gregory et al (US Patent Application Publication No. 2011/0301073 A1, cited on the IDS filed 11/8/2017; see the entire reference) in view of Lund et al (Journal of Molecular Biology, Vol. 340, pages 599-613, 2004, cited on the IDS filed 11/8/2017; see the entire reference) as applied to claims 41-53, 64, 67 and 68 above, and further in view of Zenser et al (https://www.sigmaaldrich.com/deepweb/assets/sigmaaldrich/product/documents/388/028/flag_ha_tap_poster.pdf, published 2008, printed as pages 1/4-4/4, cited in a prior action; see the entire reference).  This is a new rejection, necessitated by the amendment filed 6/21/2022.
The combined teachings of Gregory et al and Lund et al are described above and applied as before.  Gregory et al teach that the fusion proteins comprise a DNA-binding domain, a functional domain, such as a transcriptional activation domain, a nuclear localization signal, such as from the SV40 medium T-antigen, and epitope tags, such as FLAG and hemagglutinin (HA)( (e.g., paragraph [0173]).
Gregory et al do not teach the fusion protein consists of the components, where the FLAG tag has the sequence of SEQ ID NO: 99.
Zenser et al teach that tandem affinity purification (TAP) technology is a method of co-immunoprecipitation that is used for the isolation of protein complexes, where tandem-linked affinity tags are added to a known “bait” protein to pull down and isolate endogenous interacting proteins (e.g., page 1/4, left column, 1st paragraph).  Zenser et al teach that FLAG® HA tandem epitope tagging system eliminates or minimizes the concerns with existing TAP systems that use relatively large TAP tags that result in a high rate of contamination with non-targeted endogenous proteins (e.g., page 1/4, left column).  Zenser et alt each that the FLAG® tag has a sequence of DYKDDDDK (e.g., page 1/4, left column, 2nd paragraph), which by visual inspection is identical to the sequence of instant SEQ ID NO: 99.  Zenser et al teach that both the FLAG and HA tags are small epitope tags that are not derived from eukaryotic cells, which minimizes interference with protein functions and provide superior specificity (e.g., page 1/4, left column, 2nd paragraph).  Zenser et al teach cloning a bait protein into an expression vector to add the that FLAG® HA tag (e.g., page 1/4, left column, 3red paragraph; Fig. 2).  Zenser et al teach that the cloning method allows rapid generation of TAP tag into the gene of interest for use in mammalian cell lines (e.g., page 1/4, left column, 4th paragraph; page 1/4, right column; Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify method of activating expression of Gregory et al and Lund et al to modify the TALE fusion protein to consist of the components taught by Gregory where the FLAG and hemagglutinin tag has the sequence of Zenser et al, because Gregory et al teach the use of those limited components, and Zenser et al provides the sequence of the epitope tags to allow for the construction of the protein according to the direction of Gregory et al.  
One would have made such a modification, because Zenser et al teach it is within the skill of the art to substitute larger tags with the smaller FLAG® HA tandem epitope tag to obtain the expected benefit of providing an expressed protein in the mammalian cell that would allow for the application of TAP technology.  This would allow one to identify proteins that interact with each TALE-TF in the cell without the limitations resulting from the use of a larger tag protein.

Response to Arguments - 35 USC § 103
	The rejection of claim 49 under 35 U.S.C. 103 as being unpatentable over Bultmann et al has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 6/21/2022.
The rejection of claims 49-51 under 35 U.S.C. 103 as being unpatentable over Bultmann et al in view of Gregory et al  has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 6/21/2022.
The rejection of claim 53 under 35 U.S.C. 103 as being unpatentable over Bultmann et al in view of Lund et al has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 6/21/2022.
The rejection of claim 66 under 35 U.S.C. 103 as being unpatentable over Bultmann et al in view of Zenser et al has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 6/21/2022.

Conclusion
Claims 56, 57, 59-61, 63 and 65 are allowed.
Claim 55 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jennifer Dunston
Primary Examiner
Art Unit 1699



/Jennifer Dunston/Primary Examiner, Art Unit 1699